In a proceeding to fix the compensation and lien of the retiring attorney for plaintiff in an action to recover damages for personal injuries, order, as resettled, modified so as to strike from its decretal portion wherever the same occur the figures “ $250.00 ” and to insert in lieu thereof “ $150.00.” As so modified, the order, in so far as appealed from, is affirmed, without costs. In our opinion the retiring attorney was entitled to compensation only in the sum of $150. Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ., concur.